Fourth Court of Appeals
                         San Antonio, Texas
                                June 24, 2016

                            No. 04-15-00610-CV

                LAREDO MERCHANTS ASSOCIATION,
                           Appellant

                                      v.

                       CITY OF LAREDO, TEXAS,
                               Appellee

          From the 341st Judicial District Court, Webb County, Texas
                   Trial Court No. 2015-CVQ-00-1077-D3
             Honorable Rebecca Ramirez Palomo, Judge Presiding


                               ORDER
Appellant's motion to supplement brief is hereby GRANTED.


It is so ORDERED on June 24, 2016.

                                           PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court